Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.
 
Response to Arguments
Applicant’s arguments submitted on 12/17/2021 have been fully considered.   Applicant argues that the prior art does not disclose the newly added amendments.  In response to Applicant’s amendments that change the scope of the previous claims, Examiner cites new prior art herein below.  
Previously cited Wu et al., US 2015/0052029 A1 (hereinafter referred to as “Wu”), discloses an image processing device comprising a processor configured to (see Wu Figs. 1 and 4, and paras. 0013-0018, 0057, and 0058, and where a computer comprising a processor is programmed with instructions to execute an algorithm): detect a change area related to a display rack from a captured image in which an image of the display rack is captured; (see Wu Abstract, and Figs. 2 and 3, and paras. 0042, 0043, 0049, and 0050, where regions of interest with a change in depth and/or motion are detected); generate image data indicating the change area; determine whether or not the change area is included in a plurality of the rack areas (see Wu Figs. 2 and 3, and paras. 0022-0024, 0043, and 0050-0055, where multiple products and/or areas on the rack are monitored for changes, and the ROI could include an entire person occluding multiple areas of the rack); classify a change related to the display rack in the change area, based on a previously learned model of the change related to the display rack, or based on distance information indicating another image captured before an image capturing time of the captured image (see Wu Abstract, and Figs. 2 and 3, and paras. 0032, and 0050-0055, where an inventory model previously learned and stored in a database and/or the change in the distance information over time are both used to classify the change in depth for a region of interest as a change in inventory level for a particular product), wherein, when the change area is included in one of the rack areas, the processor classifies the change related to the display rack in the change area as a type related to a change in the good displayed on the display rack (see Wu Figs. 2 and 3, and paras. 0050-0055, where the inventory for the product is updated when the change is determined to be a change in inventory for only that particular product from that particular area of the rack).
Previously cited Mariano et al., US 7,590,261 B1 (hereinafter referred to as “Mariano”), discloses determine, based on the change area and rack area information indicating a rack area in the display rack where a goods is displayed, whether or not the change area is included in a plurality of the rack areas; and when the change area is included in a plurality of the rack areas, the processor classifies the change related to the display rack in the change area as a type related to a change in an object other than the good displayed on the display rack (see Mariano Figs. 4 and 5, and col. 5, ll. 21-27, and col. 9, ll. 20-56, where multiple changes for multiple rack areas is determined to be a person occluding the rack by walking from right to left).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the technique of Mariano to differentiate the shelves from the people, because it is predictable (see Wu para. 0024, where “. . . the ROI monitor 114 may detect a presence of significant motion in the ROI that may indicate a potential occlusion (e.g., due to a customer walking through an isle) or a potential activity (e.g., a customer reaching for an item to purchase or a store employee re-stocking a shelf) is occurring”), and Mariano discloses a predictable method for differentiating these detected changes and/or movements.
Newly cited Chen et al., US 2018/0089613 A1 (hereinafter referred to as “Chen”), discloses generate binary image data indicating the change area; comparing the generated binary image data and rack area information that is a binary image and indicates the rack areas in the display rack where a good is displayed; and the rack area information being other binary image data indicating the rack areas (see Chen Figs. 1 through 4, and paras. 0008, 0042, 0050-0053, 0067, and 0070, where binary images of multiple sub-regions are calculated, binary data is analyzed, and a subset of sub-regions are identified as change areas using binary data).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the binarization of Chen on the shelf images of Wu, as modified by Mariano, because the concept of binary images is ubiquitous in the image processing art, and it is predictable that binarizing data significantly reduces the storage requirements from a plurality of bytes down to one bit while maintaining the important image information.  Accordingly, the combination of 

Specification
The objection to the title is hereby withdrawn in response to Applicant’s amendments. 

Claim Objections
The objections to the claims are hereby withdrawn in response to Applicant’s amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6-8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 6 recites the limitation "the captured is one of a plurality of captured images" where Examiner interprets Applicant intended to recite "the captured image is one of a plurality of captured images" instead.  There is insufficient 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 6, 10-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al., US 2015/0052029 A1 (hereinafter referred to as “Wu”) in view of Mariano et al., US 7,590,261 B1 (hereinafter referred to as “Mariano”) and Chen et al., US 2018/0089613 A1 (hereinafter referred to as “Chen”).

Regarding claim 1, Wu discloses an image processing device comprising a processor configured to (see Wu Figs. 1 and 4, and paras. 0013-0018, 0057, and 0058, and where a computer comprising a processor is programmed with instructions to execute an algorithm): detect a change area related to a display rack from a captured image in which an image of the display rack is captured; (see Wu Abstract, and Figs. 2 and 3, and paras. 0042, 0043, 0049, and 0050, where regions of interest with a change in depth and/or motion are detected); generate image data indicating the change area; determine whether or not the change area is included in a plurality of the rack areas (see Wu Figs. 2 and 3, and paras. 0022-0024, 0043, and 0050-0055, where multiple products and/or areas on the rack are monitored for changes, and the ROI could include an entire person occluding multiple areas of the rack); classify a change related to the display rack in the change area, based on a previously learned model of the change related to the display rack, or based on distance information indicating another image captured before an image capturing time of the captured image (see Wu Abstract, and Figs. 2 and 3, and paras. 0032, and 0050-0055, where an inventory model previously learned and stored in a database and/or the change in the distance information over time are both used to classify the change in depth for a region of interest as a change in inventory level for a particular product), wherein, when the change area is included in one of (see Wu Figs. 2 and 3, and paras. 0050-0055, where the inventory for the product is updated when the change is determined to be a change in inventory for only that particular product from that particular area of the rack).
Wu does not explicitly disclose generate binary image data; comparing the generated binary image data and rack area information that is a binary image and indicates the rack areas in the display rack where a good is displayed; the rack area information being other binary image data indicating the rack areas; and when the change area is included in a plurality of the rack areas, the processor classifies the change related to the display rack in the change area as a type related to a change in an object other than the good displayed on the display rack.
However, Mariano discloses determine, based on the change area and rack area information indicating a rack area in the display rack where a goods is displayed, whether or not the change area is included in a plurality of the rack areas; and when the change area is included in a plurality of the rack areas, the processor classifies the change related to the display rack in the change area as a type related to a change in an object other than the good displayed on the display rack (see Mariano Figs. 4 and 5, and col. 5, ll. 21-27, and col. 9, ll. 20-56, where multiple changes for multiple rack areas is determined to be a person occluding the rack by walking from right to left).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the technique of Mariano to differentiate the shelves from the people, because it is predictable that eliminating the erroneous distance measurements caused by people would improve the (see Wu para. 0024, where “. . . the ROI monitor 114 may detect a presence of significant motion in the ROI that may indicate a potential occlusion (e.g., due to a customer walking through an isle) or a potential activity (e.g., a customer reaching for an item to purchase or a store employee re-stocking a shelf) is occurring”), and Mariano discloses a predictable method for differentiating these detected changes and/or movements.
Furthermore, Chen discloses generate binary image data indicating the change area; comparing the generated binary image data and rack area information that is a binary image and indicates the rack areas in the display rack where a good is displayed; and the rack area information being other binary image data indicating the rack areas (see Chen Figs. 1 through 4, and paras. 0008, 0042, 0050-0053, 0067, and 0070, where binary images of multiple sub-regions are calculated, binary data is analyzed, and a subset of sub-regions are identified as change areas using binary data).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the binarization of Chen on the shelf images of Wu, as modified by Mariano, because the concept of binary images is ubiquitous in the image processing art, and it is predictable that binarizing data significantly reduces the storage requirements from a plurality of bytes down to one bit while maintaining the important image information.  Accordingly, the combination of Chen’s binarization techniques with the other references image processing thereby renders these claim limitations obvious.

Claims 14 and 16 are rejected under the same analysis as claim 1 above.

Regarding claim 2, Wu discloses wherein the captured image is a color image, the processor detects the change area by comparing the captured image with background information indicating the another image captured before the image capturing time of the captured image (see Wu Figs. 2 and 3, and paras. 0048-0050, where an RGB image is used to identify the products and their locations undergoing a change and also to identify any other motion or occlusion causing a depth change), and the processor classifies the change related to the display rack in the change area, based on the previously learned model (see Wu Abstract, and Figs. 2 and 3, and paras. 0032, and 0050-0055, where an inventory model previously learned and stored in a database is used to classify the change in depth for a region of interest as a change in inventory level for a particular product).  

Claims 15 and 17 are rejected under the same analysis as claim 2 above.

Regarding claim 3, Wu discloses wherein the captured image includes a first captured image being a color image and a second captured image being a distance image in which an image of an image capturing range of the first captured image is captured within a predetermined time from an image capturing time of the first captured image (see Wu paras. 0044-0049, where the depth image and color image are captured at the same time so the region is “continuously monitored”), the processor detects the change area by comparing the (see Wu para. 0048, where products in the region of interest are identified by comparing the color image to previously captured signature images), and the processor classifies the change related to the display rack, based on a comparison result between a value of each of a plurality of pixels included in the second captured image and a value of each of a plurality of pixels in the another image captured before an image capturing time of the second captured image (see Wu Abstract, and Figs. 2 and 3, and paras. 0032, and 0050-0055, where an inventory model previously learned and stored in a database and/or the change in the distance information over time are both used to classify the change in depth for a region of interest as a change in inventory level for a particular product).  

Regarding claim 4, Wu discloses wherein the captured image is a distance image, the processor detects the change area by comparing the captured image with background information indicating the another image captured before the image capturing time of the captured image, and the processor classifies the change related to the display rack, based on a comparison result between a value of each of a plurality of pixels included in the captured image and a value of each of a plurality of pixels in the another image (see Wu Abstract, and Figs. 2 and 3, and paras. 0032, and 0050-0055, where an inventory model previously learned and stored in a database and/or the change in the distance information over time are both used to classify the change in depth for a region of interest as a change in inventory level for a particular product). 

claim 6, Wu discloses wherein the captured is one of a plurality of captured images, the processor tracks the change area among the plurality of the captured images, and the processor classifies the change related to the display rack, based on a tracking result (see Wu Abstract, and Fig. 3, and paras. 0020, 0022, 0047, and 0049, where the “shelf region” is “continuously monitored” for changes and/or motion that are subsequently used to classify those changes and/or motion).  

Regarding claim 10, Wu discloses the processor further configured to evaluate a display state of the good, based on a classification result (see Wu Abstract, and Figs. 2 and 3, and paras. 0027, 0031, 0036, 0038, 0039, 0042, and 0043, where the classification of inventory level also indicates the displayed state of the products).  

Regarding claim 11, Wu discloses wherein the processor calculates an amount of display of the good, based on the classification result, information about the change area, and monitored area information indicating a target area where the display state of the good is monitored in the captured image (see Wu Abstract, and Figs. 2 and 3, and paras. 0022-0024, 0032, and 0050-0055, where an inventory model previously learned and stored in a database and/or the change in the distance information and/or motion over time are all used to classify the change in depth for a region of interest as a change in inventory level for a particular product or as an occlusion in front of the display rack).  

claim 12, Wu discloses wherein the processor evaluates the display state of the good, based on a transition of the amount of display (see Wu Abstract, and Figs. 2 and 3, and paras. 0027, 0031, 0036, 0038, 0039, 0042, and 0043, where the classification of inventory level also indicates the displayed state of the products).

Regarding claim 13, Wu discloses the processor is further configured to output information about the display state of the good to an output device, based on an evaluation result (see Wu Abstract, and Figs. 2 and 3, and paras. 0022-0024, 0032, and 0050-0055, where an alarm is output based on the determined inventory levels and display states). 

Regarding claim 19, Wu discloses wherein the processor evaluates whether the amount of display does not change, and the change is classified as a change in appearance of the good displayed on the display rack, and the processor provides the amount of display for each of a plurality of monitoring target areas in association with a classification result to an output device, in a case that the amount of display does not change, and the change is classified as the change in appearance of the good displayed on the display rack (see Wu paras. 0031, 0038-0040, 0044, and 0048, where “. . . if the current inventory level is not different than what is indicated by the change in depth, the ROI state determination module 120 may determine that the item has been misplaced” and misplaced items are determined based on appearance changes and then a notification is output in response).

claim 20, Wu discloses wherein the processor further evaluates whether the amount of display after the good placed on the display rack by a customer is larger than the amount of display before the good placed on the display rack based on the transition of the amount of display, and the processor generates a control signal causing an output device to output information indicating a possibility that a different good has been placed (see Wu paras. 0031, 0038-0040, 0044, and 0048, where misplaced items are determined based on inventory levels, depth changes, and/or appearance changes and then a notification is output in response).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Mariano and Chen as applied to claim 3 above, and in further view of Yamashita et al., WO 2015/033577 (with citations to US 2016/0203499 A1 being used as the Official English translation and hereinafter referred to as “Yamashita”).

Regarding claim 5, Wu discloses wherein the processor classifies the change related to the display rack in the change area as the type related to the change in the good displayed on the display rack or the type related to the change due to the object other than the good displayed on the display rack, based on a comparison result between a value of each of a plurality of pixels included in the captured image being the distance image (see Wu Abstract, and Figs. 2 and 3, and paras. 0024, 0032, and 0050-0055, where an inventory model previously learned and stored in a database and/or the change in the distance information and/or motion over time are all used to classify the change in depth for a region of interest as a change in inventory level for a particular product or as an occlusion).  
Wu does not explicitly disclose a distance between an image capturing device and the display rack.
However, Yamashita discloses a distance between an image capturing device and the display rack (see Yamashita Fig. 6 and paras. 0061 and 0067, where the shelf and the person are differentiated in the distance image, and the distance of the shelf is used to identify the products).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the technique of Yamashita to differentiate the shelves of Wu, as modified by Mariano and Chen, from people, because it is predictable that eliminating the distance measurements caused by people would improve the accuracy of product identification and inventory classification when applying the remaining distance measurements to only the products actually on the shelves.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Mariano and Chen as applied to claim 6 above, and in further view of Clayton et al., US 2014/0152874 A1 (hereinafter referred to as “Clayton”).

Regarding claim 7, Wu does not explicitly disclose wherein the processor updates the background information, based on the captured image used when detecting the change area, and the background information, and, when the tracking result of the change area satisfies a 
However, Clayton discloses wherein the processor updates the background information, based on the captured image used when detecting the change area, and the background information, and, when the tracking result of the change area satisfies a first predetermined condition, the processor updates an area other than an area corresponding to the change area, in the background information (see Clayton paras. 0038, 0048-0050, and 0053, where an updated image of all the products is stored when a scheduled timing condition is met).  
It would have been obvious to one of ordinary skill in the art at the time of filing to use the updating technique of Clayton to update the images of the products of Wu, as modified by Mariano and Chen, because it is predictable that product identification would be improved by regularly scheduled updates that take into account environmental changes, such as lighting, for example, even when the product inventory has not changed at all.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Mariano and Chen and Clayton as applied to claim 7 above, and in further view of Vilmosh et al., US 20170083884 A1 (hereinafter referred to as “Vilmosh”).

Regarding claim 8, Wu does not explicitly disclose wherein, when the tracking result of the change area satisfies a second predetermined condition, the processor updates the area corresponding to the change area, in the background information.  
(see Vilmosh para. 0048, where when the graphics of the product has changed, the product image is updated).  
It would have been obvious to one of ordinary skill in the art at the time of filing to use the updating technique of Vilmosh, to update the images of the products of Wu – as modified by Mariano and Chen and Clayton – because it is predictable that the accuracy of the product identification would be improved by taking into account changes to product logos and/or packaging, which is more likely for the products in change areas as those products are more frequently restocked, and updating the product images accordingly.

Allowable Subject Matter
Claim(s) 18 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW M MOYER/             Primary Examiner, Art Unit 2663